Exhibit 10.1

 

AGILE THERAPEUTICS, INC.
PERFORMANCE UNIT ISSUANCE AGREEMENT

 

RECITALS

 

A.                                    The Board has adopted the Plan for the
purpose of retaining the services of selected Employees, non-employee members of
the Board (or the board of directors of any Parent or Subsidiary) and
consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).

 

B.                                    The Participant is to render valuable
services to the Corporation (or a Subsidiary), and this Agreement is executed
pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the Corporation’s issuance of shares of Common Stock to the
Participant under the Stock Issuance Program.

 

C.                                    All capitalized terms in this Agreement
shall have the meaning assigned to them in the attached Appendix A.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                      Grant of Performance Units.  The
Corporation hereby awards to the Participant, as of the Award Date, a target
award of the number of Performance Units specified in the Award Summary below
(the “Target Award”).  Each Performance Unit represents the right to receive one
share of Common Stock on the specified Issue Date if the Threshold Performance
Goal (or Target Performance Goal) and other conditions in this Agreement are
met.  The Target Award, the Threshold Performance Goal and Target Performance
Goal, the Performance Period, the date on which shares of Common Stock may
become issuable to the Participant and the remaining terms and conditions
governing the Award shall be as set forth in this Agreement.

 

AWARD SUMMARY

 

Award Date:

 

[                      ]

 

 

 

Target Award:

 

                   shares of Common Stock

 

 

 

Threshold Performance Goal:

 

 

 

 

 

Target Performance Goal:

 

 

 

 

 

Performance Period:

 

The Performance Period is the period beginning on the Award Date and ending
[                      ].

 

--------------------------------------------------------------------------------


 

2.                                      Vesting.

 

(a)                                 Subject to Paragraph 5, the Participant
shall vest in the Performance Units as follows (if at all):  (i) the Participant
shall vest in [                      ] of the Target Award if the Threshold
Performance Goal is met for the Performance Period and if the Participant
remains in Service through the Issue Date; or (ii) the Participant shall vest in
100% of the Target Award if the Target Performance Goal is met for the
Performance Period and if the Participant remains in Service through the Issue
Date.  In no event shall the Participant earn more than 100% of the Target
Award.

 

(b)                                 At the end of the Performance Period, the
Plan Administrator will determine whether and to what extent the Target
Performance Goal and Threshold Performance Goal have been met and the amount to
be paid to the Participant with respect to the Performance Units.  Except as
described in Paragraph 5 below, the Participant must be providing Service to the
Corporation on the Issue Date in order for the Participant to receive payment
with respect to the Performance Units.

 

3.                                      Cessation of Service.  Except as
otherwise provided in Paragraph 5 below, should the Participant cease Service
for any reason prior to the Issue Date, then the Performance Units will be
immediately cancelled.  The Participant shall thereupon cease to have any right
or entitlement to receive any shares of Common Stock under the Performance
Units.

 

4.                                      Payment with Respect to Performance
Units.  If the Plan Administrator determines that the conditions to payment of
the Performance Units have been met as set forth in this Agreement, the
Corporation shall pay to the Participant shares of Common Stock equal to the
number of Performance Units to be paid according to achievement of the Threshold
Performance Goal or Target Performance Goal, as applicable, in accordance with
Paragraph 2, subject to the payment of all Withholding Taxes as set forth in
Paragraph 9.  Payment of the shares of Common Stock shall be made (if at all)
between [                      ] and [                      ], except as
provided in Paragraph 5 below.

 

5.                                      Change in Control.

 

(a)                                 In the event of a Change in Control on or
prior to the end of the Performance Period, the Performance Units outstanding at
the time of the Change in Control will vest immediately upon the closing of the
Change in Control at [                      ] of the Target Award if the
Threshold Performance Goal has been met on or prior to closing of the Change in
Control or at 100% of the Target Award if the Target Performance Goal has been
met on or prior to the closing of the Change in Control.  The shares of Common
Stock subject to those vested Performance Units will be issued immediately upon
the Change in Control or as soon as administratively practicable thereafter, but
in no event more than fifteen (15) business days after such closing, or will
otherwise be converted into the right to receive the same consideration per
share of Common Stock payable to the other shareholders of the Corporation in
consummation of the Change in Control and distributed at the same time as such
stockholder payments, but the distribution to the Participant shall in no event
be made later than the later of (i) the close of the calendar year in which the
Change in Control is effected or (ii) the fifteenth (15th) day of the third
(3rd) calendar month following the effective date of such Change in Control.

 

(b)                                 If neither the Threshold Performance Goal
nor the Target Performance Goal have been met on or prior to the closing of a
Change in Control, the Performance Units outstanding at the time of the Change
in Control will vest immediately upon the closing of the Change in Control at
100% of the Target Award.  The shares of Common Stock subject to those vested
Performance Units will be issued immediately upon the Change in Control or as
soon as administratively practicable thereafter, but in no event more than
fifteen (15) business days after such closing, or will otherwise be converted
into the right to receive the same consideration per share of Common Stock
payable to the other shareholders of the

 

--------------------------------------------------------------------------------


 

Corporation in consummation of the Change in Control and distributed at the same
time as such stockholder payments, but the distribution to the Participant shall
in no event be made later than the later of (i) the close of the calendar year
in which the Change in Control is effected or (ii) the fifteenth (15th) day of
the third (3rd) calendar month following the effective date of such Change in
Control.

 

(c)                                  This Agreement shall not in any way affect
the right of the Corporation to adjust, reclassify, reorganize or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.

 

6.                                      Limited Transferability.  Prior to the
actual issuance of shares of Common Stock under the Award, the Participant may
not transfer any interest in the Performance Units or the underlying shares of
Common Stock; provided, however, any Performance Units which vest hereunder but
which otherwise remain unpaid at the time of the Participant’s death may be
transferred pursuant to the provisions of the Participant’s will or the laws of
inheritance or to the Participant’s designated beneficiary or beneficiaries of
the Award.  The Participant may also direct the Corporation to issue stock
certificates for any shares of Common Stock which in fact become issuable
hereunder to one or more designated Family Members or a trust established for
the Participant and/or his or her Family Members.  The Participant may make a
beneficiary designation or certificate directive for the Award at any time by
filing the appropriate form with the Plan Administrator or its designee.

 

7.                                      Stockholder Rights.  Neither the
Participant nor any other person having an interest in the Award, shall have any
stockholder rights, including voting or dividend rights, with respect to the
shares of Common Stock underlying the Award until the Participant becomes the
record holder of those shares following their actual issuance upon the
Corporation’s collection of the applicable Withholding Taxes.

 

8.                                      Adjustment in Shares.  Should any change
be made to the outstanding Common Stock by reason of any stock split, stock
dividend, recapitalization, combination of shares, exchange of shares, spin-off
transaction or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of the
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution or should
there occur any merger, consolidation or other reorganization (including,
without limitation, a Change in Control transaction) then equitable adjustments
shall be made to the total number and/or class of securities issuable pursuant
to the Award in such manner as the Plan Administrator deems appropriate in order
to reflect such change and thereby prevent the dilution or enlargement of
benefits hereunder.

 

9.                                      Collection of Withholding Taxes.

 

(a)                                 Upon the applicable Issue Date, the
Corporation shall issue to or on behalf of the Participant a certificate (which
may be in electronic form) for the applicable number of underlying shares of
Common Stock, subject, however, to the Corporation’s collection of the
applicable Withholding Taxes.

 

(b)                                 Until such time as the Corporation provides
the Participant with written or electronic notice to the contrary, the
Corporation shall collect the Withholding Taxes required to be withheld with
respect to the issuance of the shares of Common Stock underlying vested
Performance Units hereunder through an automatic share withholding procedure
pursuant to which the Corporation will withhold, at the time of such issuance, a
portion of the shares with a Fair Market Value (measured as of the issuance
date) equal to the amount of those taxes (the “Share Withholding Method”);
provided, however, that the amount of any shares so withheld shall not exceed
the amount necessary to satisfy the Corporation’s required tax withholding
obligations using the minimum statutory withholding rates for federal and state
tax purposes that are applicable to supplemental taxable income.

 

--------------------------------------------------------------------------------


 

(c)                                  Should any shares of Common Stock
underlying Performance Units be distributed at a time that the Share Withholding
Method is not available, then the Withholding Taxes required to be withheld with
respect to those shares shall be collected from the Participant through either
of the following alternatives:

 

·                  the Participant’s delivery of his or her separate check
payable to the Corporation in the amount of such Withholding Taxes, or

 

·                  the use of the proceeds from a next-day sale of the shares
issued to the Participant, provided and only if (i) such a sale is permissible
under the Corporation’s trading policies governing the sale of Common Stock,
(ii) the Participant makes an irrevocable commitment, on or before the Issue
Date for those shares, to effect such sale of the shares and (iii) the
transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002.

 

(d)                                 Notwithstanding the provisions of
subparagraphs (a) and (b) of this Paragraph 9, the employee portion of the
federal, state and local employment taxes required to be withheld by the
Corporation in connection with the vesting of the Performance Units (the
“Employment Taxes”) shall in all events be collected from the Participant no
later than the last business day of the calendar year in which the Performance
Units vest hereunder.  Accordingly, to the extent the Issue Date for one or more
vested Performance Units is to occur in a year subsequent to the calendar year
in which those Performance Units vest, the Participant shall, on or before the
last business day of the calendar year in which the Performance Units vest,
deliver to the Corporation a check payable to its order in the dollar amount
equal to the Employment Taxes required to be withheld with respect to those
Performance Units.  The provisions of this Paragraph 9(d) shall be applicable
only to the extent necessary to comply with the applicable tax withholding
requirements of Code Section 3121(v).

 

(e)                                  Except as otherwise provided in
Paragraph 5, the settlement of all Performance Units which vest under the Award
shall be made solely in shares of Common Stock.  In no event, however, shall any
fractional shares be issued.  Accordingly, the total number of shares of Common
Stock to be issued pursuant to the Award shall, to the extent necessary, be
rounded down to the next whole share in order to avoid the issuance of a
fractional share.

 

10.                               Compliance with Laws and Regulations.  The
issuance of shares of Common Stock pursuant to the Award shall be subject to
compliance by the Corporation and the Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange on which the Common Stock may be listed for trading at the time
of such issuance.

 

11.                               Notices.  Any notice required to be given or
delivered to the Corporation under the terms of this Agreement shall be in
writing and addressed to the Corporation at its principal corporate offices. 
Except to the extent electronic notice is expressly authorized hereunder, any
notice required to be given or delivered to the Participant shall be in writing
and addressed to the Participant at the address indicated below the
Participant’s signature line on this Agreement.  All notices shall be deemed
effective upon personal delivery (or electronic delivery to the extent
authorized hereunder) or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.

 

12.                               Successors and Assigns.  Except to the extent
otherwise provided in this Agreement, the provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Corporation and its successors
and assigns and the Participant, the Participant’s assigns, the legal
representatives, heirs and legatees of the Participant’s estate and any
beneficiaries of the Award designated by the Participant.

 

--------------------------------------------------------------------------------


 

13.                               Construction.  This Agreement and the Award
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan.  All decisions of the
Committee and Plan Administrator with respect to any question or issue arising
under the Plan or this Agreement shall be conclusive and binding on all persons
having an interest in the Award.

 

14.                               Code Section 409A.  It is the intention of the
parties that the provisions of this Agreement shall comply with the requirements
of the short-term deferral exception to Section 409A of the Code and Treasury
Regulations Section 1.409A-1(b)(4).  Accordingly, to the extent there is any
ambiguity as to whether one or more provisions of this Agreement would otherwise
contravene the requirements or limitations of Code Section 409A applicable to
such short-term deferral exception, then those provisions shall be interpreted
and applied in a manner that does not result in a violation of the requirements
or limitations of Code Section 409A and the Treasury Regulations thereunder that
apply to such exception.

 

15.                               Governing Law.  The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Delaware without resort to that State’s conflict-of-laws rules.

 

16.                               Employment at Will.  Nothing in this Agreement
or in the Plan shall confer upon the Participant any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining the Participant) or of the Participant, which rights are
hereby expressly reserved by each, to terminate the Participant’s Service at any
time for any reason, with or without cause.

 

17.                               Recoupment.  The Award shall be subject to any
clawback, recoupment or other similar policy adopted by the Board as in effect
from time to time, and the Award and any cash, shares of Common Stock or other
property or amounts due, paid or issued to the Participant shall be subject to
the terms of such policy, as in effect from time to time.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

 

AGILE THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

[

], PARTICIPANT

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINITIONS

 

The following definitions shall be in effect under the Agreement:

 

A.                                    Agreement shall mean this Performance Unit
Issuance Agreement.

 

B.                                    Award shall mean the award of Performance
Units made to the Participant pursuant to the terms of the Agreement.

 

C.                                    Award Date shall mean the date the
Performance Units are awarded to the Participant pursuant to the Agreement and
shall be the date indicated in Paragraph 1 of the Agreement.

 

D.                                    Board shall mean the Corporation’s Board
of Directors.

 

E.                                     Change in Control shall mean a change in
ownership or control of the Corporation effected through any of the following
transactions:

 

(i)                                     the closing of a merger, consolidation
or other reorganization approved by the Corporation’s stockholders, unless
securities representing more than fifty percent (50%) of the total combined
voting power of the voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly and in
substantially the same proportion, by the persons who beneficially owned the
Corporation’s outstanding voting securities immediately prior to such
transaction,

 

(ii)                                  the closing of a stockholder-approved
sale, transfer or other disposition (including in whole or in part through one
or more licensing arrangements) of all or substantially all of the Corporation’s
assets,

 

(iii)                               the closing of any transaction or series of
related transactions pursuant to which any person or any group of persons
comprising a “group” within the meaning of Rule 13d-5(b)(1) of the 1934 Act
(other than the Corporation or a person that, prior to such transaction or
series of related transactions, directly or indirectly controls, is controlled
by or is under common control with, the Corporation) acquires directly or
indirectly beneficial ownership (within the meaning of Rule 13d-3 of the 1934
Act) of securities possessing (or convertible into or exercisable for securities
possessing) more than fifty percent (50%) of the total combined voting power of
the Corporation’s securities (as measured in terms of the power to vote with
respect to the election of Board members) outstanding immediately after the
consummation of such transaction or series of related transactions, whether such
transaction involves a direct issuance from the Corporation or the acquisition
of outstanding securities held by one or more of the Corporation’s existing
stockholders, or

 

(iv)                              a change in the composition of the Board over
a period of thirty-six (36) consecutive months or less such that a majority of
the Board members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

 

--------------------------------------------------------------------------------


 

F.                                      Code shall mean the Internal Revenue
Code of 1986, as amended.

 

G.                                    Common Stock shall mean the Corporation’s
common stock.

 

H.                                   Corporation shall mean Agile
Therapeutics, Inc., a Delaware corporation, and any corporate successor to all
or substantially all of the assets or voting stock of Agile Therapeutics, Inc.
which has by appropriate action assumed the Plan.

 

I.                                        Employee shall mean an individual who
is in the employ of the Corporation (or any Parent or Subsidiary, whether now
existing or subsequently established), subject to the control and direction of
the employer entity as to both the work to be performed and the manner and
method of performance.

 

J.                                        Fair Market Value per share of Common
Stock on any relevant date shall be determined in accordance with the following
provisions:

 

(i)                                     If the Common Stock is at the time
traded on the Nasdaq Global or Global Select Market, then the Fair Market Value
shall be the closing selling price per share of Common Stock on the date in
question, as such price is reported by the National Association of Securities
Dealers for that particular Stock Exchange and published in The Wall Street
Journal.  If there is no closing selling price for the Common Stock on the date
in question, then the Fair Market Value shall be the closing selling price on
the last preceding date for which such quotation exists.

 

(ii)                                  If the Common Stock is at the time listed
on any other Stock Exchange, then the Fair Market Value shall be the closing
selling price per share of Common Stock on the date in question on the Stock
Exchange determined by the Plan Administrator to be the primary market for the
Common Stock, as such price is officially quoted in the composite tape of
transactions on such exchange and published in The Wall Street Journal.  If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

K.                                    Family Member shall mean any of the
following members of the Participant’s family: any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law.

 

L.                                     Issue Date shall mean the date on which
shares of Common Stock underlying the Performance Units are paid to the
Participant in accordance with Paragraph 4 or 5 of the Agreement, as applicable.

 

M.                                 1934 Act shall mean the Securities Exchange
Act of 1934, as amended from time to time.

 

N.                                    Parent shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one or more of the other corporations in such chain.

 

O.                                    Participant shall mean the person to whom
the Award is made pursuant to the Agreement.

 

P.                                      Performance Period shall mean the
performance period set forth in Paragraph 1.

 

--------------------------------------------------------------------------------


 

Q.                                    Performance Unit shall mean a hypothetical
unit that represents the value of one share of Common Stock.

 

R.                                    Plan shall mean the Corporation’s 2014
Incentive Compensation Plan.

 

S.                                      Plan Administrator shall mean either the
Board or a committee of the Board acting in its capacity as administrator of the
Plan.

 

T.                                     Service shall mean the Participant’s
performance of services for the Corporation (or any Parent or Subsidiary,
whether now existing or subsequently established) in the capacity of an
Employee, a non-employee member of the board of directors or a consultant or
independent advisor.  Service shall not be deemed to cease during a period of
military leave, sick leave or other personal leave approved by the Corporation;
provided, however, that except to the extent otherwise required by law or
expressly authorized by the Plan Administrator or by the Corporation’s written
policy on leaves of absence, no Service credit shall be given for vesting
purposes for any period the Participant is on a leave of absence.

 

U.                                    Stock Exchange shall mean the Nasdaq
Capital, Global or Global Select Market, the NYSE MKT, or the New York Stock
Exchange.

 

V.                                    Subsidiary shall mean any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation, provided each corporation (other than the last corporation) in
the unbroken chain owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

W.                                 Target Performance Goal shall mean the
performance goal set forth in Paragraph 1 that must be met in order for the
Participant to be eligible to receive payout at 100% of the Target Award.

 

X.                                    Threshold Performance Goal shall mean the
performance goal set forth in Paragraph 1 that must be met in order for the
Participant to be eligible to receive payout at [                      ] of the
Target Award.

 

Y.                                    Withholding Taxes shall mean the federal,
state and local income and employment taxes required to be withheld by the
Corporation in connection with the vesting and concurrent issuance of the shares
of Common Stock under the Award.

 

--------------------------------------------------------------------------------